Case: 21-10824     Document: 00516401966         Page: 1     Date Filed: 07/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   July 21, 2022
                                  No. 21-10824                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eric Darius Young,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-318-1


   Before Barksdale, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Eric Darius Young was convicted by a jury of conspiracy to possess,
   with the intent to distribute, 500 grams or more of a substance containing
   cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), 846. (He was
   acquitted on the attempted-possession count.) Young challenges only the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10824     Document: 00516401966           Page: 2   Date Filed: 07/21/2022




                                    No. 21-10824


   sufficiency of the evidence regarding the jury’s rejection of his defense that
   he was entrapped by the efforts of a confidential informant who was working
   as a government agent.
          When entrapment is at issue, the Government must prove beyond a
   reasonable doubt that the defense does not apply. Jacobson v. United States,
   503 U.S. 540, 548–49 (1992). “[A] valid entrapment defense has two related
   elements: government inducement of the crime, and a lack of predisposition
   on the part of the defendant to engage in the criminal conduct”. Mathews v.
   United States, 485 U.S. 58, 63 (1988). Where, as here, the jury was instructed
   on entrapment and rejected the defense, the evidence is viewed in the light
   most favorable to the verdict. United States v. Reyes, 239 F.3d 722, 739 (5th
   Cir. 2001).
          Young testified at trial. Viewing the evidence in the requisite light
   most favorable to the verdict, and even assuming there was Government
   inducement, the evidence was sufficient for a rational juror to find the
   Government proved beyond a reasonable doubt that Young was predisposed
   to commit the crime of which he was found guilty. See id.; United States v.
   Theagene, 565 F.3d 911, 920, 924 (5th Cir. 2009) (holding defendant entitled
   to jury instruction on entrapment defense).
          AFFIRMED.




                                         2